tcmemo_2009_208 united_states tax_court dorothy jean simmons petitioner v commissioner of internal revenue respondent docket nos filed date robert j onda and timothy s rankin for petitioner michael a raiken for respondent memorandum findings_of_fact and opinion goeke judge respondent determined the following income_tax deficiencies and additions to tax with respect to petitioner in these consolidated cases year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issue for decision is whether petitioner is entitled to charitable_contribution deductions with respect to conservation easements petitioner granted to l’enfant trust inc l’enfant for the reasons stated herein we find that petitioner is entitled to charitable_contribution deductions of dollar_figure for and dollar_figure for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in washington district of columbia at the time she filed her petition in this case petitioner was a real_estate agent during and operating under the real_estate brokerage firm of coldwell banker 1the parties settled before trial a number of unrelated issues in the notice_of_deficiency that settlement will be taken into account in the parties’ rule_155_computations the parties further agree that additions to tax under sec_6651 and and are applicable to any resulting deficiency petitioner owned two improved properties in washington d c during the years at issue the first was pincite logan circle the logan circle parcel the second was pincite vermont avenue the vermont avenue parcel both were rowhouses subject_to the historic landmark and historic preservation act of during the years at issue l’enfant is a district of columbia nonprofit corporation chartered in l’enfant is a sec_501 corporation organized for the tax purpose of holding and enforcing conservation easements on historic designated properties in washington d c l’enfant currently holds about big_number easements after an easement is donated to l’enfant it is recorded with the district of columbia l’enfant requires all donors to affix a bronze plaque to the donated facade the plaque serves to inform local citizens that the facade will be preserved and l’enfant often receives calls or tips from local citizens about any construction or alterations to the facades of historic buildings bearing the l’enfant plaque l’enfant also actively inspects buildings on which it holds easements this is often done during the winter when l’enfant inspectors can take detailed photographs of the donated facades l’enfant uses these photos to build a database of its easements the annual photographs are used to verify that there have not been any changes to donated facades l’enfant also reviews all building permits received by the district of columbia historic preservation office annually inspects its properties and takes legal action to enforce its rights under the easements petitioner granted facade easements on both the logan circle and vermont avenue parcels to l’enfant each facade conservation_easement was memorialized by a conservation_easement deed_of_gift the deed the deed memorializing the easement at the logan circle parcel was made on date the deed for the vermont avenue parcel was made on date the terms of both easements are essentially identical except for the identification of the underlying properties the deeds provided in effect that petitioner could not make any material changes to the respective facades in any way without l’enfant’s consent there were exceptions however if the facades were damaged should the facades be damaged petitioner would have to make any repairs in such a way that they would be consistent with the historical aesthetic that the easements were meant to protect the deeds also required that petitioner periodically clean the facades keep the l’enfant plaques polished and visible from the street and maintain the properties in good condition the deeds also provided that any work done on the properties whether l’enfant consented or not was required to comply with all applicable federal state and local_government laws and regulations the deeds also provided that should petitioner sell the subject properties the easements would remain in force lastly the deeds provided that should the easements be extinguished through condemnation or judicial decree l’enfant would be entitled to a portion of any proceeds petitioner received on account of such extinguishment petitioner hired appraisers to determine the values of the conservation easements the appraisals were done by james donnelly mr donnelly of j lee donnelly son inc donnelly son mr donnelly is a licensed and certified appraiser for the appraisal institute and has appraised residential properties for more than years mr donnelly valued the logan circle parcel at dollar_figure and the vermont avenue parcel at dollar_figure the appraisal for the logan circle parcel valued the contribution as of date while the appraisal for the vermont street address valued the contribution as of date mr donnelly valued the logan circle easement at dollar_figure and the vermont avenue easement at dollar_figure petitioner made cash contributions of dollar_figure and dollar_figure to l’enfant with the easements l’enfant requires donors of preservation easements to make cash contributions to its endowment fund the donations are used to fund l’enfant’s monitoring and enforcement of the donated easements petitioner did not timely file a federal_income_tax return for or respondent prepared substitutes for returns under sec_6020 on behalf of petitioner for those years on date respondent issued statutory notices of deficiency to petitioner for tax years and on date petitioner filed petitions in this court contesting respondent’s determinations on or about date petitioner executed a federal tax_return for and mailed it to the internal_revenue_service irs service_center in andover massachusetts petitioner did the same on or about date for respondent did not process the returns because this case was pending at the time petitioner claimed a facade conservation_easement charitable_contribution to l’enfant of dollar_figure on the delinquent return this contribution reflected the claimed value of the conservation_easement granted on the logan circle parcel petitioner also claimed a facade conservation_easement charitable 2the treatment of these cash contributions was dealt with in the parties’ settlement discussed supra note contribution to l’enfant of dollar_figure on the delinquent return this contribution reflected the claimed value of the conservation_easement granted on the vermont avenue parcel a trial was held on date in washington d c the only issue of fact in dispute was the values of the claimed conservation easements petitioner produced two fact witnesses while respondent produced one both parties introduced expert reports valuating the contributions opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that these determinations are incorrect rule a 290_us_111 tax deductions are a matter of legislative grace and a taxpayer has the burden of proving that he is entitled to the deductions claimed rule a 503_us_79 292_us_435 the burden_of_proof on factual issues that affect a taxpayer’s liability for tax may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue sec_7491 petitioner does not claim that the burden shifts to respondent under sec_7491 in any event petitioner has failed to establish that she has satisfied the requirements of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 respondent does not argue that petitioner is not entitled to a charitable_contribution_deduction because she filed delinquent returns instead respondent puts forth the following alternative arguments in support of his contention that petitioner is not entitled for either year to a charitable_contribution_deduction in any amount that the easements granted to l’enfant are not valid easements for purposes of sec_170 that even if we find the easements valid petitioner’s appraisals are not qualified appraisals that petitioner has not met her burden_of_proof because petitioner’s appraisals are not credible we will take each argument in turn ii charitable_contribution deductions in general sec_170 provides that there shall be allowable as a deduction any charitable_contribution payment of which is made within the taxable_year sec_170 further provides that a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary generally sec_170 does not permit a deduction for a charitable gift of property consisting of less than the donor’s entire_interest in that property sec_170 however provides an exception to this general_rule in the case of a qualified_conservation_contribution sec_170 provides that a contribution of real_property may constitute a qualified_conservation_contribution if the real_property is a qualified_real_property_interest the donee is a qualified_organization and the contribution is exclusively for conservation purposes all three requirements must be met for a donation to qualify as a qualified_conservation_contribution sec_170 provides that for purposes of sec_170 the term qualified_real_property_interest means a restriction granted in perpetuity on the use which may be made of the real_property a restriction granted in perpetuity on the use of the property must be based upon legally enforceable restrictions that will prevent uses of the retained_interest in the property that are inconsistent with the conservation purposes of the contribution see sec_1_170a-14 income_tax regs sec_170 provides in pertinent part that for purposes of sec_170 the term conservation_purpose means the preservation of an historically important land area or a certified_historic_structure sec_1_170a-14 income_tax regs provides that when restrictions to preserve a building within a registered_historic_district permit future development on the site a deduction will be allowed under sec_170 only if the terms of the restriction require that such development conform with appropriate local state or federal standards for construction or rehabilitation within that historic_district a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity see sec_170 respondent argues that petitioner is not entitled to deductions because the purpose of the easements does not meet the requirements of sec_170 and a first respondent argues that no conservation_purpose described in sec_170 has been met because l’enfant can consent to changes in the facades even if they are contrary to the conservation purposes of the easements and has the right not to exercise any of its obligations under the easements second respondent contends that the requirements of sec_1 170a- g income_tax regs have not been met because the restrictions in the easements allow l’enfant to consent to changes in the facades third respondent argues that petitioner is not entitled to deductions because the subordination requirements of sec_1_170a-14 income_tax regs were not satisfied respondent contends that these requirements were not met because the easements were not granted in perpetuity as discussed above the properties at issue were subject_to mortgages respondent argues that although the mortgage holders of the properties signed acknowledgments of easements the documents do not expressly identify the easements at issue and do not subordinate the holders’ interests to l’enfant’s interests in the properties therefore respondent argues the subordination requirements of sec_1_170a-14 income_tax regs have not been met petitioner disputes respondent’s contentions and argues that the easements are valid conservation easements petitioner argues that the facade easements are qualified_real_property interests that l’enfant is a qualified_organization and that the easements were granted exclusively for conservation purposes we agree with petitioner that the easements granted to l’enfant are valid conservation easements although the grants do allow l’enfant to consent to changes to the properties the grants require any rehabilitative work or new_construction on the facades to comply with the requirements of all applicable federal state and local_government laws and regulations sec_1_170a-14 income_tax regs specifically allows a donation to satisfy the conservation purposes test even if future development is allowed as long as that future development is subject_to local state and federal laws and regulations further the subordination rights of sec_1 170a- g income_tax regs have been met both deeds contain paragraphs explicitly indicating that the properties were currently securing mortgages to national city mortgage and countrywide home loans those paragraphs provided in pertinent part that the lenders subordinate their rights in the property to the right of the grantee its successors or assigns to enforce the conservation purposes of this easement in perpetuity as discussed above the logan circle parcel was subject_to two mortgages while the vermont avenue parcel was subject_to one mortgage both the logan circle and vermont avenue deeds contained sections titled lender acknowledgments - conservation easements from the banks holding mortgages on both properties respondent’s contention that the documents did not expressly identify the easements is not persuasive the deeds included a document titled exhibit a which provided descriptions of the respective parcels in sum the easements were valid conservation easements accordingly we move on to respondent’s alternative arguments iii substantiation of charitable_contributions the obligation to substantiate a claimed charitable_contribution is clear and unambiguous smith v commissioner tcmemo_2007_368 blair v commissioner tcmemo_1988_581 no deduction is allowed for a contribution in excess of dollar_figure unless the taxpayer meets the substantiation requirements of sec_1_170a-13 income_tax regs 118_tc_334 sec_1_170a-13 income_tax regs sec_1_170a-13 income_tax regs provides that a taxpayer must generally comply with three requirements a obtain a qualified_appraisal as defined in paragraph c of this section for such property contributed if the contributed_property is a partial interest the appraisal shall be of the partial interest b attach a fully completed appraisal_summary as defined in paragraph c of this section to the tax_return or in the case of a donor that is a partnership or s_corporation the information_return on which the deduction for the contribution is first claimed or reported by the donor c maintain records containing the information required by paragraph b ii of this section additionally sec_170 provides that a taxpayer must obtain a contemporaneous written acknowledgment from the donee organization for contributions of dollar_figure or more sec_170 provides that this acknowledgment must include the amount of cash and a description of any property other than cash along with certain information about any goods or services provided by the donee sec_170 provides that this acknowledgment must be obtained by the earlier of the date the return is filed or its due_date sec_1_170a-13 and ii income_tax regs contains the specific requirements that a qualified_appraisal must meet as summarized below a be made not earlier than days before the date of the contribution nor later than the due_date of the return including extensions on which a deduction is first claimed or reported b be prepared signed and dated by a qualified_appraiser c contain the name address identifying number and qualifications of the qualified_appraiser d contain a statement that it was prepared for income_tax purposes e contain a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was contributed f include the terms of any agreement of understanding entered into or expected to be entered into by or on behalf of the donor or donee that relates to the use sale_or_other_disposition of the property including an agreement that restricts temporarily or permanently a donee’s right to dispose_of the property g show the date on which the property was contributed h show the fair_market_value of the property on the date of contribution i show the method of valuation and the specific bases for the valuation and j show the date on which the appraisal was made in 100_tc_32 this court considered whether certain aspects of the above-referenced regulations were mandatory or directory and whether the taxpayer in that case had substantially complied so as to be entitled to a charitable_contribution_deduction this court found the requirements to be directory rather than mandatory id and found the taxpayers to have substantially complied with the qualified_appraisal requirements because substantially_all of the information required had been provided except the qualifications of the appraiser on the form_8283 noncash charitable_contributions attached to the return in 109_tc_258 affd without published opinion 166_f3d_332 4th cir the taxpayers had claimed a charitable_contribution_deduction for a donation of shares of stock that was not publicly traded the taxpayers however had not obtained qualified appraisals before filing their returns for the years at issue the irs disallowed a portion of the deduction because of the lack of a qualified_appraisal the taxpayers countered that they had substantially complied with the appraisal requirements and attempted to rely on bond v commissioner supra we rejected the taxpayers’ argument 3for charitable_contributions made after date congress in the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1631 which added sec_170 specifically codified the substantiation requirements and provided an exception where there is reasonable_cause for failure to comply with the substantiation requirements for noncash charitable_contributions see smith v commissioner tcmemo_2007_368 petitioner granted both easements before date accordingly the reasonable_cause exception is not available to petitioner because the taxpayers had not provided any of the information required by sec_170 and the regulations thereunder taken together bond and hewitt provide a standard by which we can consider whether petitioner provided sufficient information to permit respondent to evaluate her reported contributions as intended by congress smith v commissioner tcmemo_2007_368 respondent argues that petitioner is not entitled to a deduction because she failed to comply with the reporting requirements of sec_170 and the underlying regulations as discussed above sec_170 provides that a charitable_contribution is allowable as a deduction only if verified under regulations prescribed by the secretary see also hewitt v commissioner supra pincite sec_170 provides that a taxpayer must obtain a contemporaneous written acknowledgment from the donee organization for contributions of dollar_figure or more sec_170 provides that this acknowledgment must include the amount of cash and a description of any property other than cash along with certain information about any goods or services provided by the donee sec_170 provides that this acknowledgment must be obtained by the earlier of the date the return is filed or its due_date the deeds themselves satisfy the requirements of sec_170 and b as they are signed by a representative of l’enfant are contemporaneous with the donation of the easements and describe the properties donated the deeds were also obtained before petitioner’s returns were due respondent argues that the appraisals petitioner relies on are not qualified appraisals as defined in sec_1 170a- c income_tax regs because they fail to adequately describe the properties contributed fail to accurately identify the method of valuation used to determine the fair_market_value of the contributed easements or to adequately describe the specific basis for valuation do not include a statement that the appraisals were prepared for income_tax purposes and do not provide the dates of the contributions petitioner argues however that the appraisals meet the requirements of a qualified_appraisal and that even if the appraisals do not satisfy all of the requirements of a qualified_appraisal petitioner has substantially complied with those requirements the appraisals petitioner obtained are qualified appraisals the appraisals adequately describe the parcels of land owned by petitioner and the structures built thereon the appraisals also contain lengthy discussions of historic preservation easements in general in addition the appraisals contain statistics gathered by l’enfant and the capital preservation alliance that mr donnelly took into account in preparing the appraisals the appraisals likewise identify the method of valuation used and the basis for the valuations reached although the appraisals did not contain an explicit statement that they were prepared for income_tax purposes the appraisals did contain statements that the owner of the parcels petitioner was contemplating donating conservation easements to l’enfant the appraisals also include discussions of irs practice and cases of this court concerning facade easements the dates of contribution were likewise included on petitioner’s tax returns the forms that petitioner included with her returns required an acknowledgment by the donee l’enfant that acknowledgment required the donee to acknowledge the date that the contributed_property was received petitioner included all of the required information in the appraisals attached to her returns or on the face of the returns accordingly petitioner has complied with the substantiation requirements of sec_170 iv valuation of conservation easements as we have stated previously no established market exists for determining the fair_market_value of an easement see 85_tc_677 the before and after approach has been used on numerous occasions to determine the fair market values of restrictive easements with respect to which charitable_contribution deductions are claimed see eg hilborn v commissioner supra griffin v commissioner tcmemo_1989_130 affd 911_f2d_1124 5th cir stotler v commissioner tcmemo_1987_275 the before value of the property generally reflects the highest_and_best_use of the property in its condition just before the donation of the easement hilborn v commissioner supra pincite the highest_and_best_use of the property in its before condition takes into account the manner by which the property likely would have been developed absent the easement the evaluation of that likelihood also takes into account the effect of existing zoning or historic preservation laws that already restrict the property’s development regardless of the existence of the restrictive easement respondent argues that petitioner has failed to meet her burden of establishing the fair market values of the contributed properties as discussed above petitioner bears the burden of proving her entitlement to deductions respondent argues that petitioner’s reliance on the donnelly son appraisals is not sufficient to meet her burden respondent argues that the appraisals do not set forth in detail the reasons for their conclusions do not state the data relied upon by the appraisers and do not explain the basis for the decision respondent further contends that donnelly son did not use reliable principles or methods in determining the value of the properties donated and does not explain how the easements differ from district of columbia rules and regulations governing the facades before donation both petitioner and respondent submitted appraisals in support of their valuations respondent produced expert reports prepared by peter a wolman mr wolman a district of columbia certified general real_estate appraiser mr wolman is currently an irs employee and has a degree in business administration from american university mr wolman has been a real_estate appraiser since and has worked at the irs since respondent also presented testimony by david maloney mr maloney an employee with the district of columbia historic preservation office mr maloney is the manager of the district of columbia’s historical preservation program both the donnelly son appraisals and mr wolman’s expert reports valued the easements by applying the before and after sales test the parties’ reached similar before valuations petitioner valued the logan circle and vermont avenue parcels at dollar_figure and dollar_figure respectively respondent valued the logan circle and vermont avenue parcels at dollar_figure and dollar_figure respectively the difference in the before valuations of the logan circle parcel stems mainly from mr donnelly’s putting a premium on the logan circle parcel’s view the logan circle parcel borders logan circle park because the view from the logan circle parcel is of logan circle park mr donnelly increased his valuation by dollar_figure to account for the view respondent’s expert reports indicate that mr wolman’s decision not to make an upward adjustment in value was based on conversations with real_estate agents in the logan circle neighborhood to the effect that the view of logan circle park would not affect the value of the logan circle parcel we find petitioner’s before valuations to be reasonable and adopt them petitioner’s appraisals were completed closer to when the easements were granted further we found mr donnelly’s testimony credible that the logan circle parcel’s view would be taken into account when determining the fair_market_value of the property before petitioner granted the easements the logan circle and vermont avenue parcels had fair market values of dollar_figure and dollar_figure respectively the parties’ disagreement concerns how the easements affect the fair market values of the properties petitioner’s appraisals apply a 13-percent decline in value to the logan circle parcel and an 11-percent decline to the vermont avenue parcel respondent’s expert reports did not find any change in the fair_market_value of either property as a result of the granting of the easements mr wolman’s report came to the conclusion that the properties’ zoning site and improvements would not change as a result of the easements because the deeds prevented material alteration of the facades mr wolman also determined that the highest_and_best_use of the parcels remained unchanged by the granting of the easements because before petitioner’s grants the parcels were already subject_to washington d c historic preservation laws because the historic preservation laws already prevented any material changes to the facades or improvements on the properties mr wolman reasoned that the easements were superfluous and did not prevent anything not already covered by district of columbia preservation laws we note however that respondent’s expert reports also indicate that easements granted to l’enfant did affect the sale prices of some of the after comparable properties as discussed above mr wolman used comparable properties subject_to easements granted to l’enfant to calculate the after values of petitioner’s properties these properties all sold subject_to easements in researching the sales of one logan circle- comparable_property and one vermont avenue-comparable property respondent’s expert learned that the sellers of those comparable properties had not disclosed the easements to the respective buyers after disclosure of the easements the sellers of the two comparable properties later agreed to credit the respective buyers dollar_figure to make up for the nondisclosure of the easements after researching the comparable after properties mr wolman contacted the buying and selling agents who had taken part in the sales of those comparables mr wolman’s report indicates that these agents informed him that the easements granted to l’enfant did not affect the negotiated selling prices of the comparable properties and that the dollar_figure credits were simply to expedite the sales closings respondent points to this information in his expert reports as evidence that the easements did not affect the fair market values of petitioner’s properties respondent lastly argues that petitioner is not entitled to any deductions because the easements simply duplicate requirements imposed by district of columbia rules and regulations respondent points to testimony of mr maloney that his office would have to issue permits before any changes could be made to petitioner’s buildings’ facades petitioner disputes this contention and argues that l’enfant does in fact impose certain financial obligations on donors that the district of columbia does not petitioner points to testimony by carol goldman ms goldman president of l’enfant for support ms goldman testified that l’enfant regulates paint color which the district of columbia does not ms goldman also testified that the district of columbia allows certain repairs to covered homes that l’enfant does not petitioner also focuses on the heightened enforcement of its easements by l’enfant petitioner contends that because the district of columbia lacks funding to enforce its own rules and regulations and because l’enfant continually monitors its easements the l’enfant easements increase petitioner’s burdens even though the restrictions are similar we agree with petitioner that the easements granted do affect the fair market values of the subject properties however we do not agree with the amounts of the charitable_contribution deductions petitioner claimed while we are inclined generally to accept the more persuasive expert valuation amongst those proffered we are not required to accept that valuation in its entirety see 87_tc_892 74_tc_441 although we adopt petitioner’s before valuations we have considered the expert reports and testimony and find that the easements resulted in 4ms goldman provided as an example a brick-exterior home for which l’enfant holds an easement a common problem with older brick homes is degradation in the exterior the district of columbia often allows a homeowner to simply patch the masonry as problems develop however too much patching can ultimately lead to a need to paint the house ms goldman testified that l’enfant does not allow patching but instead requires the entire home to be re-tucked a more expensive process only a 5-percent reduction in the values of the subject properties this decrease stems from the heightened financial burdens of an eased facade and l’enfant’s affirmative enforcement of its easements because the restrictions imposed by the easements are the same for both the logan circle and vermont avenue parcels the subject properties are entitled to the same reductions although respondent argues that the properties were already subject_to district of columbia preservation laws this does not prevent any charitable_contribution deductions we have previously allowed charitable_contribution deductions even if the property was subject_to local preservation laws before the granting of an easement see eg griffin v commissioner tcmemo_1989_130 nicoladis v commissioner tcmemo_1988_ although the easements were duplicative in some respects it is important to note that granted easements to l’enfant meant that petitioner would be subject_to a higher level of enforcement than that provided by the district of columbia l’enfant actively enforces its easements in a way that the district of columbia does not ms goldman credibly testified that in previous situations the district of columbia had consented to changes to a historic building only to have l’enfant later intervene and prevent those changes l’enfant could also dictate what types of supplies and materials had to be used when work was being done on a donated easement even if we were to accept respondent’s contention that the easements did not impose any restrictions on petitioner over and above those imposed by the district of columbia the easements still added an additional level of approval before any changes could be made to the properties see nicoladis v commissioner supra petitioner is required to obtain l’enfant’s consent to make any changes to the facades even if those changes are allowable under district of columbia preservation laws further respondent’s expert reports acknowledge instances where an easement affected the final sale price of a comparable parcel of real_estate we do not find respondent’s expert reports credible insofar as they maintain that an easement would have absolutely no effect on the fair_market_value of valuable real_estate as discussed above we have adopted petitioner’s before valuations of the logan circle and vermont avenue parcels of dollar_figure and dollar_figure respectively applying a 5-percent reduction in fair_market_value we value the easements at dollar_figure and dollar_figure respectively accordingly petitioner is entitled to charitable_contribution deductions of dollar_figure for and dollar_figure for to reflect the foregoing under rule decisions will be entered
